United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1538
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Mary Elizabeth McDaniel,               *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 13, 2010
                                Filed: December 27, 2010
                                 ___________

Before LOKEN, ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Mary McDaniel appeals her conviction by a jury for conspiracy to distribute
fifty grams or more of crack cocaine in violation of 18 U.S.C. § 2 and 21 U.S.C.
§§ 841(b)(1) and 846. The district court1 sentenced McDaniel to 151 months’
imprisonment. On appeal, McDaniel contends the evidence at trial was insufficient
to sustain her conviction and the district court erred by denying her motion for
acquittal. We affirm.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We review the sufficiency of the evidence de novo, viewing the evidence in the
light most favorable to the jury’s verdict. United States v. Zierke, 618 F.3d 755, 760
(8th Cir. 2010). “When considering a challenge to a conspiracy conviction based
upon sufficiency of the evidence, we will affirm if the record, viewed most favorably
to the government, contains substantial evidence supporting the jury’s verdict, which
means evidence sufficient to prove the elements of the crime beyond a reasonable
doubt.” United States v. Bowie, 618 F.3d 802, 812 (8th Cir. 2010) (internal quotation
marks and citation omitted). To establish a conspiracy under 21 U.S.C. § 846, the
government must prove (1) there was a conspiracy; (2) the defendant knew of the
conspiracy; and (3) the defendant intentionally became part of the conspiracy. Id.

       McDaniel confines her argument to attacking the credibility of the
government’s witnesses at trial, many of whom had received or were attempting to
receive cooperation agreements with reduced sentences. “It is axiomatic that we do
not pass upon the credibility of witnesses or the weight to be given their testimony.”
United States v. Clay, 618 F.3d 946, 950 (8th Cir. 2010) (internal quotation marks and
citation omitted). Rather, “[w]e have repeatedly upheld jury verdicts based solely on
the testimony of co-conspirators and cooperating witnesses, noting that it is within the
province of the jury to make credibility assessments and resolve conflicting
testimony.” United States v. Coleman, 525 F.3d 665, 666 (8th Cir. 2008). Multiple
cooperating witnesses established McDaniel was a member of a conspiracy to
distribute crack cocaine. Viewed in the light most favorable to the verdict, this
testimony, was sufficient to establish McDaniel conspired to distribute crack cocaine.
See United States v. Wilder, 597 F.3d 936, 943 (8th Cir. 2010) (“If [the government’s
witness’s] testimony was believed, it was sufficient to establish that [the defendant]
knowingly and intentionally distributed a controlled substance.”).

      Accordingly, we affirm McDaniel’s conviction.
                     ______________________________



                                          -2-